     Case 3:03-cr-00361-B Document 248 Filed 08/18/20              Page 1 of 1 PageID 1096



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )      No. 3:03-CR-361-B(1)
                                              )
HECTOR HURTADO-AGUILAR,                       )
         Defendant.                           )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

         After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court.        For the reasons stated in the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge, the defendant’s Motion for Reduction of

Sentence Persuant [sic] to 18 U.S.C. § 3582(c)(2) is DENIED.

         SIGNED this 18th day of August, 2020.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
